STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 17, 2017
              Plaintiff-Appellee,

v                                                                  No. 328775
                                                                   Wayne Circuit Court
AARON BARRETT,                                                     LC No. 15-001491-01-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                  No. 328933
                                                                   Wayne Circuit Court
DERRICK LEE BASSETT,                                               LC No. 15-000325-01-FC

              Defendant-Appellant.


Before: RIORDAN, P.J., and FORT HOOD and SERVITTO, JJ.

PER CURIAM.

        In these consolidated appeals, defendants Aaron Barrett and Derrick Lee Bassett each
appeal as of right their convictions entered after a joint bench trial. The trial court convicted
both defendants of carjacking, MCL 750.529a, and also convicted Barrett of armed robbery,
MCL 750.529, and possession of a firearm during the commission of a felony (“felony-firearm”),
MCL 750.227b. The trial court sentenced Barrett to concurrent prison terms of 5 to 20 years for
the robbery and carjacking convictions along with a consecutive two-year term of imprisonment
for the felony-firearm conviction. The court sentenced Bassett to 9 to 20 years in prison for his
carjacking conviction. We affirm in both appeals.

                                I. FACTUAL BACKGROUND

        The victim, Kevin Carter, was acquainted with defendants, who are cousins, through his
friendship with their uncles. According to Carter, he met up with defendants to give them a ride
at their request. When he arrived, he saw that Barrett had an AK-47 assault rifle inside one leg

                                               -1-
of his pants. When Carter refused to let Barrett bring the weapon into the car, Barrett pulled it
out, pointed it at Carter, and removed the car keys from the ignition. During the incident, Bassett
urged Barrett to “Give him the K” and added, “It can go down right here.” Carter ran away,
leaving his cell phone behind inside the car, and defendants took the car. Both the phone and the
vehicle were later recovered.

        Contrary to Carter’s testimony, Bassett testified that Carter loaned him the car for three
hours in exchange for cocaine. Bassett explained that when he took the car, he found Carter’s
phone inside. Bassett used the car and then abandoned it after learning that it had been reported
as stolen. Barrett did not testify at trial.

        The trial court found defendants guilty of the offenses previously noted. Although the
trial court found that Carter knew defendants “better than he let on,” it also concluded that
defendants robbed Carter at gunpoint and, even though they did not intend to permanently
deprive Carter of the car, they intended to take it for as long as they needed it.

                            II. SUFFICIENCY OF THE EVIDENCE

        Both defendants challenge the sufficiency of the evidence, claiming that the prosecutor
failed to prove that they acted with the felonious intent necessary to sustain the robbery and
carjacking convictions. We reject defendants’ claims.

                                 A. STANDARD OF REVIEW

        In People v Kanaan, 278 Mich. App. 594, 618-619; 751 NW2d 57 (2008), we addressed a
sufficiency of the evidence claim in the context of a bench trial, explaining:

       We review claims of insufficient evidence de novo When ascertaining whether
       sufficient evidence was presented in a bench trial to support a conviction, this
       Court must view the evidence in a light most favorable to the prosecution and
       determine whether a rational trier of fact could find that the essential elements of
       the crime were proven beyond a reasonable doubt. This Court will not interfere
       with the trier of fact’s role of determining the weight of the evidence or the
       credibility of witnesses. Circumstantial evidence and reasonable inferences that
       arise from such evidence can constitute satisfactory proof of the elements of the
       crime. All conflicts in the evidence must be resolved in favor of the prosecution.
       [Citations and footnote omitted.]

“[B]ecause it can be difficult to prove a defendant’s state of mind on issues such as knowledge
and intent, minimal circumstantial evidence will suffice to establish the defendant’s state of
mind, which can be inferred from all the evidence presented.” Id. at 622 (citations omitted).

                                         B. ANALYSIS

        The crimes of robbery and carjacking are similar. A robbery occurs when a person, while
“in the course of committing a larceny of any money or other property,” uses force or violence
against another person, or assaults or puts that person in fear. MCL 750.530(1). The phrase “in
the course of committing a larceny” is defined to “include[] acts that occur in an attempt to

                                                -2-
commit the larceny, or during the commission of the larceny, or in flight or attempted flight after
the commission of the larceny, or in an attempt to retain possession of the property.” MCL
750.530(2). The offense constitutes an armed robbery when the defendant possesses a weapon
or represents that he or she is armed. MCL 750.529. As a result of the larceny element of armed
robbery, it is “a specific intent crime, and the prosecutor must establish that the defendant
intended to permanently deprive the owner of property.” People v Lee, 243 Mich. App. 163, 168;
622 NW2d 71 (2000). See also People v Harverson, 291 Mich. App. 171, 177-178, 178 n 2; 804
NW2d 757 (2010) (discussing the same requisite intent for unarmed robbery and noting that it is
the same for armed robbery); People v Cain, 238 Mich. App. 95, 119-120; 605 NW2d 28 (1999)
(discussing the felonious intent required for larceny).

        A carjacking occurs when a person, while “in the course of committing a larceny of a
motor vehicle[,] uses force or violence or the threat of force or violence, or who puts in fear any
operator, passenger, or person in lawful possession of the motor vehicle, or any person lawfully
attempting to recover the motor vehicle . . . .” MCL 750.529a(1). The phrase “in the course of
committing a larceny of a motor vehicle” is defined similarly to “in the course of committing a
larceny” under MCL 750.530(2), as the phrase “includes acts that occur in an attempt to commit
the larceny, or during the commission of the larceny, or in flight or attempted flight after the
commission of the larceny, or in an attempt to retain possession of the motor vehicle.” MCL
750.529a(2). Before MCL 750.529a was amended by 2004 PA 128, we had held that carjacking
was a general intent crime. People v Davenport, 230 Mich. App. 577, 580-581; 583 NW2d 919
(1998). However, the current language of the statute as well as the model jury instructions
indicate that, like robbery, carjacking is now a specific intent crime. Notably, the model jury
instructions for robbery, armed robbery, and carjacking each (1) provide that an element of the
offense is that the defendant “was in the course of committing a larceny,” (2) use the same
definition of larceny (i.e., that “[a] ‘larceny’ is the taking and movement of someone else’s
[property or money/motor vehicle] with the intent to take it away from that person
permanently”), and (3) cross-reference the same explanation for what it means to “take it away
from that person permanently.” M Crim JI 18.1 (armed robbery); M Crim JI 18.2 (unarmed
robbery); M Crim JI 18.4a(3) (carjacking).1

        The specific intent to permanently deprive the owner of his or her property “does not
require, in a literal sense, that a thief have an intent to permanently deprive the owner of the
property.” Harverson, 291 Mich. App. at 178. Rather, it includes, inter alia, “the retention of
property without the purpose to return it within a reasonable time,” id., or taking other action
inconsistent with the owner’s right to possession, People v Jones, 98 Mich. App. 421, 425-426;
296 NW2d 268 (1980). Consistent with this understanding, we held in Jones that the evidence
was sufficient to prove a larceny when the evidence showed that the defendant and his




1
  While we recognize that some unpublished—and nonbinding, MCR 7.215(C)(1)—opinions
issued by this Court after the carjacking statute was amended have continued to refer to
carjacking as a general intent crime, these opinions have relied on preamendment caselaw in
doing so.


                                                -3-
accomplice ran out of the store with a ring without paying for it, but left it in the parking lot,
where it was found—and ultimately returned—by a Good Samaritan. Id. at 423-426.

        Intent may be inferred from circumstantial evidence, including a defendant’s “words or . .
. the act, means, or the manner employed to commit the offense.” People v Hawkins, 245 Mich
App 439, 458; 628 NW2d 105 (2001) (citations omitted). Notably, again, “only minimal
circumstantial evidence is necessary to show a defendant entertained the requisite intent.”
Harverson, 291 Mich. App. at 178. See also Kanaan, 278 Mich. App. at 622.

         The evidence in this case, viewed in a light most favorable to the prosecution, showed
that Barrett, aided and abetted by Bassett, took Carter’s car at gunpoint when he refused to give
them a ride to the store. Most significantly, defendants’ acts of taking the car after threatening
Carter at gunpoint, and grabbing the keys out of the ignition before Carter ran from the scene,
support a finding of an intent to act inconsistently with Carter’s right to possess the property and
an intent to retain the “property without the purpose to return it within a reasonable time.” See
Harverson, 291 Mich. App. at 178; Hawkins, 245 Mich. App. at 458; Jones, 98 Mich. App. at 425-
426. Likewise, the evidence supports the trial court’s finding that defendants may not have
intended to keep the car permanently, but they did intend to keep it for an indefinite period of
time, i.e., as long as they needed it. Although it is unclear how long defendants kept the car,
Carter’s and Bassett’s testimony both indicate that defendants abandoned it only because they
found out that the vehicle had been reported stolen, and the car was not recovered until four days
after it was taken.

        Additionally, Carter’s phone was in the car when defendants drove away, and defendants
retained the phone for a short period of time before giving it to a third person, who ultimately
returned it to Carter. Neither defendant returned the phone to Carter himself, and there is no
evidence that one or both of them gave the phone to the third person specifically intending that
the third person would return it to Carter.2

       Thus, viewing the evidence in the light most favorable to the prosecution, the record
includes sufficient circumstantial evidence to prove beyond a reasonable doubt that defendants
acted with the requisite intent at the time that they took the car to sustain their carjacking
convictions and Barrett’s armed robbery conviction.3 See Harverson, 291 Mich. App. at 178;
Kanaan, 278 Mich. App. at 618-619, 622; Jones, 98 Mich. App. at 425-426.



2
  Notably, defendant Bassett made no reference to returning the phone when he testified at trial,
only noting during his testimony that Carter’s phone was in the car after Carter let him borrow
the vehicle by himself.
3
  Defendants’ reliance on People v Walburn, 132 Mich. 24; 92 N.W. 494 (1902), in support of
their claim that felonious intent was not proved in this case, is misplaced. A close reading of that
case reveals that the defendant was acting under a claim of right. See id. A claim of right
negates felonious intent when the claim is bona fide “and not a mere cover for a felonious
taking.” People v Karasek, 63 Mich. App. 706, 710-711, 713; 234 NW2d 761 (1975) (quotation
marks and citation omitted). See also Cain, 238 Mich. App. at 118-119 (discussing a claim of

                                                -4-
                       III. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant Bassett, both through counsel and in a pro se supplemental brief filed pursuant
to Supreme Court Administrative Order No. 2004-6, Standard 4, argues that he is entitled to a
new trial on the basis of ineffective assistance of counsel. We disagree.

                                 A. STANDARD OF REVIEW

        Because Bassett did not raise this issue in the trial court through a motion for a new trial
or evidentiary hearing, and we denied his motion to remand,4 our review of this issue is limited
to mistakes apparent from the record. People v Lane, 308 Mich. App. 38, 68; 862 NW2d 446
(2014); People v Sabin (On Second Remand), 242 Mich. App. 656, 658-659; 620 NW2d 19
(2000). “A claim of ineffective assistance of counsel is a mixed question of law and fact. A trial
court’s findings of fact, if any, are reviewed for clear error, and this Court reviews the ultimate
constitutional issue arising from an ineffective assistance of counsel claim de novo.” People v
Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008), citing People v LeBlanc, 465 Mich. 575,
579; 640 NW2d 246 (2002).

       Effective assistance of counsel is presumed, and defendant bears a heavy burden
       of proving otherwise. To demonstrate ineffective assistance, defendant must
       show: (1) that his attorney’s performance fell below an objective standard of
       reasonableness, and (2) that this performance so prejudiced him that he was
       deprived of a fair trial. To demonstrate prejudice, the defendant must show the
       existence of a reasonable probability that, but for counsel’s error, the result of the
       proceeding would have been different. [People v Gaines, 306 Mich. App. 289,
       300; 856 NW2d 222 (2014) (quotation marks and citations omitted).]

“A defendant must also show that the result that did occur was fundamentally unfair or
unreliable.” People v Lockett, 295 Mich. App. 165, 187; 814 NW2d 295 (2012).

         “This Court will neither substitute[] its judgment for that of counsel regarding matters of
trial strategy, nor make[] an assessment of counsel’s competence with the benefit of hindsight.”
People v Dunigan, 299 Mich. App. 579, 587; 831 NW2d 243 (2013) (quotation marks and citation
omitted; alterations in original). However, the trial strategy must be sound, and “a court cannot
insulate the review of counsel’s performance by calling it trial strategy.” People v Trakhtenberg,
493 Mich. 38, 52; 826 NW2d 136 (2012).

                                         B. ANALYSIS

right defense). This case does not involve a claim of right, and Walburn did not involve
circumstances akin to this case. Likewise, the Walburn Court’s holding that felonious intent was
absent in that case was based on the defendant’s right to possess the property, not because the
defendant disclosed the property’s location to the victim or because the defendant did not keep
the property for an unreasonable amount of time.
4
 People v Bassett, unpublished order of the Court of Appeals, entered June 2, 2016 (Docket No.
328933).


                                                -5-
         Bassett contends that counsel was ineffective because he did not call witnesses or present
cell phone text messages to corroborate Bassett’s claim that Carter willingly loaned him his car
in exchange for drugs. Bassett further argues in his Standard 4 brief that counsel was ineffective
for failing to impeach a certain aspect of Carter’s testimony with a police report.

        “[D]ecisions regarding what evidence to present and which witnesses to call are
presumed to be matters of trial strategy . . . .” Dunigan, 299 Mich. App. at 589-590. Likewise,
decisions regarding how to cross-examine and impeach witnesses are also matters of trial
strategy. In re Ayres, 239 Mich. App. 8, 23; 608 NW2d 132 (1999); People v McFadden, 159
Mich. App. 796, 800; 407 NW2d 78 (1987). Ineffective assistance of counsel may be established
by defense counsel’s failure to present evidence or to call witnesses if the failure deprives the
defendant of a substantial defense. Dunigan, 299 Mich. App. at 589; People v Dixon, 263 Mich
App 393, 398; 688 NW2d 308 (2004). Additionally, “[c]ounsel may provide ineffective
assistance if counsel unreasonably fails to develop the defendant’s defenses by adequately
impeaching the witnesses against the defendant.” Lane, 308 Mich. App. at 68.

        There is nothing in the record to support Bassett’s claim that anyone was present when
the loan agreement was made or later discussed over the phone. To the contrary, Bassett’s
testimony indicated that he and Carter were alone using drugs in the kitchen because other
people present in the house did not use cocaine. Nor is there anything in the record to indicate
that Bassett and Carter exchanged text messages. Both men testified only to making and
receiving speaking calls. The only text message identified was one from Barrett warning Carter
not to “tell on” Bassett.

        Bassett has attempted to substantiate his ineffective assistance claim by proffering on
appeal an “affidavit” attesting to the existence of witnesses and text messages. However, the
“affidavit” submitted with Bassett’s brief is not signed by him or notarized, and “a document that
is not notarized is not a ‘valid affidavit.’ ” Detroit Leasing Co v Detroit, 269 Mich. App. 233,
236; 713 NW2d 269 (2005). Further, it would be improper for us to consider the “affidavit”
because it is not part of the lower court record and, therefore, constitutes an impermissible
expansion of the record on appeal. People v Seals, 285 Mich. App. 1, 20-21; 776 NW2d 314
(2009); People v Powell, 235 Mich. App. 557, 561 n 4; 599 NW2d 499 (1999). And, even if we
were to consider the affidavit, it does not identify the individuals who allegedly witnessed
Bassett’s agreement with Carter or what text messages were allegedly exchanged between
Bassett and Carter, and Bassett has not submitted affidavits from any other witnesses indicating
the testimony that they could have provided. Consequently, there is no factual basis for
concluding that counsel was ineffective for failing to call witnesses or present evidence of text
messages. See People v Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001) (“Because the
defendant bears the burden of demonstrating both deficient performance and prejudice, the
defendant necessarily bears the burden of establishing the factual predicate for his claim.”).

        Bassett’s impeachment claim fails for the same reasons. The record shows that a police
officer’s “PCR” was mentioned at trial, but it was not introduced into evidence and is not part of
the lower court record. See Seals, 285 Mich. App. at 20-21; Powell, 235 Mich. App. at 561 n 4.
But, even if we consider the police report appended to Bassett’s Standard 4 brief, it indicates that
Carter reported portions of a conversation between himself and “Baby Cuz” (Barrett), but did not
mention that “Mooney” (Bassett) participated in the conversation. However, the report was

                                                -6-
prepared by someone other than Carter. Accordingly, it is impossible to know whether the
omission occurred because Carter failed to mention Mooney’s statements or because, even
though he mentioned them, the officer did not include that information in the report. In any
event, the record plainly shows that defense counsel extensively cross-examined Carter and used
the PCR to impeach his testimony. Given defense counsel’s impeachment of Carter through
other means, the fact that he did not use the report to impeach every inconsistent statement made
by Carter at trial did not render defense counsel ineffective. See Lane, 308 Mich. App. at 68;
McFadden, 159 Mich. App. at 800.

                                      IV. CONCLUSION

       Defendants have failed to demonstrate that they are entitled to relief.

       Affirmed.

                                                             /s/ Michael J. Riordan
                                                             /s/ Karen M. Fort Hood
                                                             /s/ Deborah A. Servitto




                                                -7-